IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

KRISS CONTRACTING,                     )
                                       )
        Employer-Below,                )
        Appellant                      )
v.                                     )            C.A. No. S20A-09-001 RHR
                                       )
JOSE GONZALEZ,                         )
                                       )
        Claimant-Below,                )
        Appellee.                      )


                            Decided: September 30, 2021

                           MEMORANDUM OPINION

     Upon Consideration of Appellant’s Appeal from the Decision of the Industrial
                          Accident Board – AFFIRMED




John W. Morgan, Esquire, Heckler & Frabizzio, Wilmington, Delaware, Attorney
for Employer Below-Appellant.

Walt F. Schmittinger, Esquire, Schmittinger and Rodriguez, Dover, Delaware,
Attorney for Claimant Below-Appellee.




ROBINSON, J.
   I.       INTRODUCTION


         Kriss Contracting (“Employer”) filed a Petition for Review with the Industrial

Accident Board (“IAB”) to terminate the total disability benefits of Jose Gonzalez

(“Claimant”). Claimant, meanwhile, filed a petition seeking approval for platelet-

rich plasma (“PRP”) therapy. The IAB held a hearing on July 10, 2020 to consider

the two petitions. It issued a written decision on August 3, 2020 finding that

Claimant was a prima facie displaced worker and denying Employer’s Petition. The

IAB also found that the proposed PRP therapy was not reasonable and necessary.

Employer appealed to this Court challenging the finding that Claimant was a prima

facie displaced worker. For the following reasons, the IAB’s decision is affirmed.

   II.      FACTUAL AND PROCEDURAL BACKGROUND

         Claimant was injured in several work-related accidents in 2007, including one

on September 15, 2007. His case has been the subject of several prior hearings before

the IAB.

         At the IAB hearing, Employer presented testimony via deposition of Jason P.

Brokaw, M.D. Dr. Brokaw examined Claimant on four occasions: December 20,

2016; June 14, 2018; December 10, 2019; and June 3, 2020. After his examination

and review of the three functional capacity evaluation (“FCE”) reports, Dr. Brokaw

stated he believed it would be safe for Claimant to begin work with “sedentary to


                                            2
light physical demand capacity up to four hours per day to begin with, and then

gradually increasing to full time over the next two to three months.”1 Based on his

review of the jobs listed in the labor market survey prepared for Employer, he opined

that they were appropriate for Claimant.

          Dr. Brokaw testified about the three FCEs in question. The first was

performed by ATI Physical Therapy on August 23, 2018. It indicated Claimant could

work in a sedentary to light duty capacity. Dr. Brokaw agreed with this report. The

second began on April 23, 2020, but Claimant was unable to complete it that day but

he completed it on May 5, 2020. This second FCE indicated that Claimant was

capable of sedentary to light duty work but only in a part-time capacity. Dr. Brokaw

also agreed with this report. The third FCE was performed by Comprehensive Spine

Center on June 19, 2020. Dr. Brokaw testified that Comprehensive Spine Center is

owned by Dr. Ganesh Balu who is one of Claimant’s doctors and that the FCE was

performed by an athletic trainer employed by Dr. Balu. Dr. Brokaw testified that this

third FCE was “absolutely unusual and inappropriate. It is a self-referral, and makes

it a biased test that would not necessarily be a good, accurate test of the patient’s

abilities.”2




1
    I.A.B Hr’g Tr. 7/10/20, at 37:9-22 (hereinafter “Tr. at ___”).
2
    Tr. at 41:4-14.
                                                   3
      Employer’s next witness was Truman Perry, III who performed a labor market

survey in early 2020. Mr. Perry considered that Claimant was sixty-three years old

and had a 10th grade education. According to the information available to Mr. Perry,

Claimant was a laborer for Employer and he previously worked as a farm laborer

from March 1979 until September 2003. Mr. Perry identified nine job opportunities,

including jobs at a local casino, a fast-food restaurant, and an area movie theater.

Mr. Perry noted that these employment opportunities allowed for mostly sedentary

work with limited need for walking. The jobs ranged from nineteen to thirty-eight

miles from Claimant’s residence.

      Mr. Perry acknowledged that his initial report considered only full-time

employment opportunities. In response to information obtained by the parties from

the depositions of the doctors, Mr. Perry updated his report prior to the hearing to

include part-time work. Some of the identified jobs allowed for two-hour shifts, and

others, four-hour shifts. Mr. Perry speculated, over objection by Claimant, that there

were other, similar jobs available to Claimant.

      On cross-examination, Mr. Perry did not seem particularly familiar with the

opinions of the examining doctors or the prior decisions of the IAB related to

Claimant. He acknowledged the most recent FCE was more restrictive than the prior

ones. There was general disagreement, on cross-examination and on redirect, with

whether the COVID-19 crisis helped or hurt Claimant’s prospects for employment.


                                          4
Claimant argued that many people had been laid off and were unable to find work,

but Mr. Perry testified that many employers had unusually high numbers of

vacancies. The parties speculated whether increased unemployment benefits

disincentivized people from looking for work. Mr. Perry acknowledged that of the

potential employers with whom he consulted, none had offered Claimant a job,

although they invited him to apply.

          Claimant presented his case through the depositions of Kennedy

Yalamanchili, M.D. and Ganesh Balu, M.D. Dr. Yalamanchili is Claimant’s treating

spine surgeon. He testified that although he believed Claimant was “structurally

able” to work,3 he believed it would be unrealistic for Claimant to return to gainful

employment. Dr. Yalamanchili deferred to Dr. Balu, who has treated Claimant since

his 2007 accident, for determining when Claimant could return to work. Dr. Balu

reviewed his history of treating Claimant and the reasons he believed the PRP

treatment was necessary. When asked to sum up his prognosis, Dr. Balu stated:

          Our current diagnosis, so to speak, is failed back surgery with chronic
          lumbar radiculopathy and chronic pain, and he also has in the latest
          MRI that [sic] he has epidural scars causing pain from arachnoiditis,
          which is a painful condition, so he’s expected to feel or experience
          chronic pain. He’s expected to take certain medications from us in the
          least amount possible to manage his pain and also manage
          exacerbations either with therapy interventions or spinal injections.
          These spinal injections could be a radiofrequency ablation, epidural



3
    Tr. at 94: 5.
                                            5
         injections, nerve block injections, or, if he’s allowed to try, a PRP
         injection. That’s our treatment plan.4

Dr. Balu believes Claimant will need treatment for pain for the rest of his life. Dr.

Balu also testified that Claimant was not fit for work at the time. Dr. Balu’s

conclusion was based, in part, on Claimant’s worsening condition and his inability

to perform the FCE in a single session.

         On cross-examination, Dr. Balu was asked about all three FCEs, including the

one performed at the Comprehensive Spine Center on June 19, 2020. Dr. Balu stated

that the athletic trainer who did the evaluation was qualified to administer the test

and to utilize the software that runs the test. Dr. Balu testified that this FCE indicated

that Claimant was unable to work in any capacity. Finally, Dr. Balu testified that

Claimant drives his own car and is capable of driving short distances.

         Claimant also testified. He stated he had worked for Employer for three years

before his injury. He was a general laborer and confirmed that his work was “heavy,

physical, manual work.”5 Prior to working with Employer he did concrete work in

Texas for seventeen or eighteen years and then he worked at a farm for twenty years.

He testified he had no formal schooling after he dropped out of school in the 10th

grade. He stated that after a surgery with Dr. Yalamanchili he began to feel better




4
    Claimant’s Ex. No. 2 at 31-32.
5
    Tr. at 116:23-24, 117:1.
                                            6
and his medications were reduced, but after several months the pain returned worse

than before.

       Claimant testified that he was limited in what he could do around the house

and had sought help from friends to do even basic cleaning tasks. He stated he had

a hard time driving very far. At his April 23, 2020 FCE, he was asked to bend over

and when he did, he claimed it resulted in a pinched nerve that rendered him unable

to walk. He testified that he had to be taken out in a wheelchair and had to be driven

home. He completed the evaluation at a second appointment on May 5, 2020.

Claimant denied that he could work.

       On cross-examination, Claimant testified that he drove forty minutes to get to

his attorney’s office and planned to drive home. He admitted he had not looked for

a job since 2007.

       Employer then briefly recalled Mr. Perry. Mr. Perry stated that nothing he

heard from Claimant changed his previously stated opinions.

       In its written decision, the IAB found that Claimant was a prima facie

displaced worker and denied Employer’s Petition.6 The IAB concluded:

       In addition to Claimant’s functional limitations, he is 63 years old and
       will not have many (if any) more years of useful work life in front of
       him before reaching a normal retirement age. Claimant has a 10th grade
       education, but no other education or training. He was a laborer and ditch
       digger for Employer and has worked his entire life as a manual laborer

6
 The IAB also denied Claimant’s request for PRP treatment. The decision denying that request
was not appealed.
                                             7
         and/or migrant worker. Claimant has minimal, if any, transferable skills
         beyond those of a manual laborer.7

The IAB gave great weight to the fact that Claimant could not complete his FCE in

one meeting, referencing that fact several times throughout its decision.

      III.   THE PARTIES’ CONTENTIONS

         On appeal, Employer claims the IAB erred as a matter of law in finding

Claimant was a prima facie displaced worker. Employer argues that all three of the

doctors—Employer’s doctor and Claimant’s two doctors—found that Claimant

could work in a sedentary capacity. Additionally, it argues that because Claimant

has not tried to find a job, even when he was not receiving disability benefits,

Claimant could not be found to be a displaced worker. Employer points to several

other decisions of the IAB where the claimants were arguably less able to find work

than Claimant in this case, but where the IAB did not find them to be displaced

workers.

         Employer also contends that even if Claimant is found to be a prima facie

displaced worker, Employer presented sufficient evidence that there were jobs

available for Claimant. Employer points to the testimony of the doctors that

Claimant was capable of sedentary work for two to four hours each day. And, further,




7
    Jose Gonzales v. Kriss Contracting, No. 1315631 at 18 (Del. I.A.B. Aug. 3, 2020).
                                                 8
the labor market survey showed there were many jobs that met the criteria set out by

Claimant’s doctors.

      Claimant argues the IAB was correct in finding him to be a prima facia

displaced worker. He argues because he had no training or experience to do any job

other than general labor, combined with his medical limitations, he meets the criteria

to be prima facie displaced. Claimant points out that a prima facie displaced worker

is not someone who is completely incapable of doing any work, but rather is

someone who is so limited in his options for work that it would be nearly impossible

to find a job. Claimant also cites to cases where claimants with arguably better

circumstances than his were found to be prima facie displaced workers.

      Claimant maintains that because the IAB found him to be a prima facie

displaced worker, Employer has the burden to show there was work available for

Claimant. Further, Claimant argues that just because Mr. Perry found jobs that were

sedentary and part-time, that finding does not in and of itself mean that Claimant

would actually be hired for those jobs. Finally, Claimant points out that in a prior

IAB decision in this case issued in February 2019, it denied a similar petition to

terminate benefits filed by Employer. Prior to that decision, Claimant was given a

FCE that he was able to complete in one day; because he could not complete the

more recent FCE in one day, Claimant argues he is in a worse condition than he was

at the prior hearing.


                                          9
      IV.    DISCUSSION


         Employer raises two issues on appeal: (i) whether the IAB erred as a matter

of law when it determined that Claimant was a prima facie displaced worker, and

(ii) if Claimant is a prima facie displaced worker, did Employer meet its burden in

showing employment opportunities within Claimant’s capabilities. As noted at oral

argument, the IAB’s decision is disjointed because it first addresses the availability

of regular employment for Claimant, then discusses Claimant’s status as a displaced

worker, and then finds him to be a prima facie displaced worker. Nevertheless, the

decision places the burden on the appropriate parties, relies on substantial evidence,

and applies the appropriate standards. For these reasons, I find that the IAB’s

decision must be affirmed. I will first address the IAB’s determination of Claimant

as a prima facie displaced worker, then I will address the availability of employment.

      A. Standard of Review


         On an appeal from the IAB, this Court does not weigh evidence, determine

questions of credibility, or make its own factual findings,8 and must consider the

record in the light most favorable to the prevailing party below.9 The review is

limited to an examination of the record for errors of law and a determination of



8
    Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965).
9
    Weitzel v. State, 2016 WL 4249766, at *5 (Del. Super. Aug. 9, 2016).
                                                10
whether substantial evidence supports the IAB’s findings of fact and conclusions of

law.10 Substantial evidence equates to “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”11 The IAB is free to adopt the

opinion testimony of one expert over another, and that opinion, if adopted, will

constitute substantial evidence.12 Errors of law are reviewed de novo.13 Absent error

of law, the standard of review for an IAB’s decision is abuse of discretion.14 Abuse

of discretion occurs when the IAB exceeds the bounds of reason in view of the

circumstances.15

     B. Termination of Total Disability Benefits

        Under 19 Del. C. § 2347, the IAB may end or reduce compensation previously

agreed to upon the application of any party in interest, on the ground that the

incapacity of the injured employee has subsequently terminated or diminished.

Where an employer seeks to terminate a claimant’s total disability benefits, the

employer must initially show that the claimant is not completely incapacitated.16 If

the employer is successful in meeting this burden, a claimant may then rebut that




10
   Olney v. Cooch, 425 A.2d 610, 614 (Del. 1981).
11
   Person-Gaines v. Pepco Holdings, Inc., 981 A.2d 1159, 1161 (Del. 2009).
12
   Bolden v. Kraft Foods, 889 A.2d 283, 2005 WL 3526324, at *2 (Del. 2005) (TABLE).
13
   Person-Gaines, 981 A.2d at 1161.
14
   Digiacomo v. Bd. of Pub. Educ., 507 A.2d 542, 546 (Del. 1986).
15
   Bromwell v. Chrysler LLC, 2010 WL 4513086, at *3 (Del. Super. Oct. 28, 2010).
16
   Chrysler Corp v. Duff, 314 A.2d 915, 918 n.1 (Del. 1973).
                                            11
showing by establishing that he is a displaced worker.17 A displaced worker is one

who, while not completely incapacitated for work, is so handicapped by a

compensable injury that he can no longer be employed regularly in any well-known

branch of the competitive labor market and will require a specially-created job if he

is to be steadily employed.18

       The IAB may also find a worker to be prima facie displaced. A worker may

be considered prima facie displaced depending on the degree of obvious physical

impairment, coupled with the worker’s age, education, general background,

occupational and general experience, emotional stability, the nature of the work able

to be performed with the physical impairment, and the availability of such work.19

If the evidence of the physical impairment, along with the factors above, place

employee in the prima facie displaced worker category, the claimant need not show

that he made reasonable efforts to secure employment.20 If he is not prima facie

displaced, however, the burden is on the employee to show he made reasonable

efforts to secure employment.21 Once an employee succeeds in showing that he is a

prima facie or an actually displaced worker, the burden shifts to the employer “to




17
   Roos Foods v. Guardado, 152 A.3d 114, 118 (Del. 2016).
18
   Ham v. Chrysler Corp., 231 A.2d 258, 261 (Del. 1967).
19
   Roos Foods, 152 A.3d at 119 (Del. 2016) citing Chrysler Corp v. Duff, 314 A.2d at 916.
20
   Franklin Fabricators v. Irwin, 306 A.2d 734, 737 (Del. 1973).
21
   Sabo v. Pestex, Inc., 2004 WL 2735457, at *4 (Del. Super. Oct. 28, 2004), modified, 2004 WL
2827902 (Del. Super. Dec. 7, 2004), aff'd, 892 A.2d 1084 (Del. 2006).
                                             12
show the availability to the employee of regular employment within the employee's

capabilities.”22

      C. There Is Substantial Evidence For The IAB’s Finding That Claimant
         Was A Prima Facie Displaced Worker.


          Substantial evidence supports the IAB’s finding that Claimant is a prima facie

displaced worker. The IAB duly considered Claimant’s physical impairment, age,

education, general background, occupational and general experience, emotional

stability, the nature of the work performable under the physical impairment, and the

availability of such work. I find there is substantial evidence supporting this finding

and will not disturb it. Claimant is 63 years old and has worked as a manual laborer

his entire life. Because of his work-related injuries, he can no longer do this type of

physical work. He never completed the 10th grade and has limited training or

experience in any other field. His injuries were obvious, and he was unable to

complete the April 2020 FCE in a single day because of intense pain. Dr. Balu, the

spine surgeon, testified that Claimant was not fit for any work. The IAB was not

unreasonable in its review of this evidence and its conclusion that Claimant is a

prima facie displaced worker.




22
     Chrysler Corp v. Duff, 314 A.2d at 916-17.
                                                  13
       Employer cites several IAB decisions,23 and Superior Court decisions24 where

the IAB found similar claimants did not meet the criteria to be considered prima

facie displaced. But this Court does not make its own factual findings and, instead,

only reviews the IAB’s decisions to ensure there is substantial evidence supporting

its factual findings. This Court’s review is deferential.

       Employer maintains that Claimant can work in a sedentary capacity. The IAB

considered this argument and rejected it. While Dr. Brokaw concluded that Claimant

could work, Dr. Yalamanchili deferred to Dr. Balu on actual capacity to work, and

Dr. Balu opined that Claimant cannot work. The IAB considered the testimony of

the three doctors and gave more weight to the opinions of Claimant’s doctors. The

IAB also looked to the age of Claimant, his past work history, his education, and his

injuries and found that Claimant is a prima facie displaced worker. There is

substantial evidence for the IAB’s finding that Claimant is a prima facie displaced

worker. Because this finding is supported by substantial evidence and therefore

should not be disturbed, Claimant does not need to show that he made efforts to

secure employment.




23
   Yolande Georges v. Allen Family Foods, No. 1344607 (Del. I.A.B. March 27, 2012), Flores v.
Zenith Prods. Corp., No. 1368260 (Del. I.A.B. Jan. 14, 2013), Cabrera-Garcia v. E. States Constr.,
No. 1174440 (Del. I.A.B. June 15, 2004).
24
   Roos Foods, 152 A.3d 114, Guffey v. Purdue Farms, Inc., 1995 WL 264700 (Del. Super. Apr.
18, 1995), aff'd, 670 A.2d 1338 (Del. 1995), McKinnon v. Gen. Metalcraft, 1991 WL 113335 (Del.
Super. June. 12, 1991), Chubb v. State, 961 A.2d 530 (Del. 2008).
                                               14
      D. There is Substantial Evidence for the IAB’s Finding That Employer
         Failed to Meet Its Burden in Showing Availability of Regular
         Employment Within Claimant’s Capabilities.

         When an employee shows that he or she is a prima facie displaced worker, it

is the employer’s burden to then show that there is regular employment available

within the displaced worker’s capabilities.25 Employer argues there is substantial

evidence of employment available to Claimant within his physical, educational, and

vocational limits. Employer references its labor market survey, which identified nine

employment opportunities, in support of its arguments.

         The IAB concluded that Claimant’s work abilities were severely restricted. It

considered the FCE results that showed Claimant is capable of working only part-

time and in a sedentary capacity. It looked to Claimant’s treating physicians’

testimony, both of whom considered the FCE results and ultimately determined

Claimant should not work. The IAB considered the testimony of the doctors, the

obvious injury, and the inability to perform an FCE test in a single session and

determined that there was no job described by Mr. Perry which Claimant could

perform, even in a part-time capacity. A reasonable mind can look at this evidence

and conclude that none of the jobs presented fit within Claimant’s capabilities.




25
     Chrysler Corp v. Duff, 314 A.2d at 916–17.
                                                  15
        The IAB relied upon substantial evidence to support its finding that Employer

had not met its burden in showing the availability of regular employment within

Claimant’s capabilities.

   V.      CONCLUSION

     For the forgoing reasons, the IAB’s decision is AFFIRMED.

IT IS SO ORDERED.




                                          16